Citation Nr: 0610809	
Decision Date: 04/14/06    Archive Date: 04/26/06

DOCKET NO.  04-01 326	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for chronic lymphadema due to venous insufficiency of the 
right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left elbow.


WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The veteran served on active duty from November 1941 to 
November 1944.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2003 rating decision of the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for lumbar 
arthritis, venous insufficiency of the right lower extremity, 
deformity of the left ulna, and a left elbow scar.  The 
veteran appealed the evaluations initially assigned for these 
service-connected disorders.  In a September 2003 rating 
decision, the RO recharacterized the veteran's left ulna 
disability as arthritis of the left elbow and assigned a 10 
percent initial rating thereto.  The veteran continued his 
appeal of all issues, asserting that all disabilities are 
more severe than evaluated.

The Board first considered this appeal in June 2005 and, 
among other things, granted the claim for an initial rating 
in excess of 20 percent for chronic lymphadema due to venous 
insufficiency of the right lower extremity to the extent that 
it assigned a 40 percent rating thereto, and denied the claim 
for an initial rating in excess of 10 percent for arthritis 
of the left elbow.  The veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
and in February 2006 the Court granted a Joint Motion for 
Remand, vacating the Board's decision with respect to the 
claims of entitlement to an initial rating higher than 40 
percent for a right lower extremity disability and for an 
initial rating higher than 10 percent for a left elbow 
disability.  As such, this matter is properly returned to the 
Board.

The Board notes that it remanded the claim of entitlement to 
an initial rating in excess of 40 percent for arthritis of 
the lumbar spine for additional development in June 2005.  It 
does not appear that the requested development has been 
performed.  

In a separate decision, the Board addressed the issue of 
entitlement to a total disability rating based on individual 
unemployability.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A review of the January 2006 amended Joint Motion shows that 
it was agreed that a remand was warranted in order for VA to 
readjudicate the claim for an initial rating in excess of 40 
percent for chronic lymphadema due to venous insufficiency of 
the right lower extremity, in order to consider certain VA 
clinical records, dated in 2004 and 2005, that had not been 
associated with the claims file at the time of the Board's 
June 2005 decision.  As such, this claim must be remanded to 
obtain the referenced treatment records.

With regard to the claim for an initial rating in excess of 
10 percent for arthritis of the left elbow, the amended Joint 
Motion indicates that a more extensive discussion is required 
as to whether an evaluation in excess of 10 percent is 
warranted based on functional loss as per 38 C.F.R. Sections 
4.40, 4.45, and 4.59.  Also see Johnson v. Brown, 9 Vet. App. 
7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In an 
effort to more fully address functional loss, this claim must 
be remanded to afford the veteran another examination of his 
left upper extremity.  

The Board further notes that in April 2006, the Board 
received additional evidence from the veteran in the form of 
two photographs.  These photographs had not previously been 
associated with the claims file and the veteran requests that 
his claims be remanded to the RO for review of the new 
evidence.  Thus, on remand, the RO's readjudication of the 
claims on appeal should include consideration of all evidence 
of record, including the newly submitted photographs.



Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records not already 
associated with the claims folder, 
specifically the VA treatment records dated 
in 2004 and 2005 referenced by the veteran in 
his request for remand.  If there are no 
additional treatment records, please make a 
note to that effect.

2.  The veteran should be afforded an 
examination of his left upper extremity to 
ascertain the severity and manifestations of 
his service-connected arthritis of the left 
elbow.  All necessary tests and studies 
deemed necessary should be accomplished and 
should include complete range of motion 
findings.  All complaints and clinical 
findings should be reported in detail.

a) In accordance with 38 C.F.R. Sections 
4.40, 4.45, 4.59, VAOPGCPREC 36-97, and 
DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
examination report must also address any 
weakened movement, including weakened 
movement against varying resistance, excess 
fatigability with use, incoordination, 
painful motion, pain with use, and provide an 
opinion as to how these factors result in any 
limitation of motion.  The examiner should 
accurately measure and report where any 
recorded pain begins and ends when measuring 
limitation of motion.

b) If the veteran describes flare-ups of 
pain, the examiner should offer an opinion as 
to whether there would be additional limits 
on functional ability during flare-ups, and 
if feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the nature 
and extent of any additional disability 
during a flare-up that fact should be so 
stated and the reason should be explained.

3.  When the development requested has been 
completed, the case should be reviewed on the 
basis of the additional evidence.  38 C.F.R. 
Sections 4.40, 4.45, 4.59, Johnson v. Brown, 
9 Vet. App. 7 (1996), and DeLuca v. Brown, 8 
Vet. App. 202 (1995) should be specifically 
considered.  If the benefits sought are not 
granted, the veteran should be furnished a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The purpose of this REMAND is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


